DETAILED ACTION
	The Information Disclosure Statement filed on April 15, 2020 has been reviewed and considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buzdum (US 9,156,623).
Buzdum discloses a railroad tie plate placement system comprised of a vehicle 100 configured to travel on a railroad track having a pair of railroad rails supported by a plurality of railroad ties, as generally shown in figure 1. The vehicle supports the tie placements system behind the operators cab and the system is further comprised of a vibratory tie plate distributor 30. The vibratory tie plate distributor including an input, in the form of a hopper 20, at an upper end of the vibratory tie plate distributor and  a bottom end. A ramp 50 extends around a periphery of the vibratory tie plate distributor with the ramp connecting the input to the bottom end and a tie plate ejector 90 positioned adjacent to the bottom end. The tie plate ejector 90 ejects the field end of the tie plate onto respective conveyors 84, 88 beneath the vehicle which in turn convey the plates onto respective railroad ties. The system is further comprised of an orientation device 18 to turn and, if needed, flip the plate into a predetermined orientation to continue to the ejector 90 and onto the conveyor. Figure 3a depicts horizontal rollers 52 to engage with an upstanding plate and turn it horizontally. Figure 5 depicts the diverter 78 incluidi8ng picoting arms, which direct and divert the plates to chutes that lead to the right and left conveyors. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 24, 2022